Broyles, O. J.
Under the decision of the Supreme Court in this case, rendered January 14, 1925, reversing the judgment of this court rendered October 7, 1924 (32 Ga. App. 771, 124 S. E. 810), the board of commissioners of Decatur county had no authority to make the contract with the plaintiff under which he was employed to investigate unreturned property for taxation, and to have such property, when discovered, placed upon the tax-digest, so that the taxes due thereon could be collected through the regular channels, under which contract the plaintiff was to receive as compensation 25 per cent, of the taxes actually paid into the treasury of the county on all unreturned property discovered by him. See Decatur County v. Roberts, 159 Ga. 528 (126 S. E. 371). Under this ruling, the former judgment of this court in this ease, affirming the judgment of the trial court, is hereby vacated, and it is now adjudged that the trial court erred in overruling the demurrer to the petition and in thereafter rendering judgment for the plaintiff.

Judgment reversed.


Bloodworih, J., concurs. Luke, J., absent.